Citation Nr: 1118483	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-26 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right foot disability.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right rib disability.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 RO rating decision that determined that new and material evidence had not been received to reopen claims for entitlement to service connection for a right foot disability and for a right rib disability.  

The Board notes that a July 2009 RO decision (issued in a supplemental statement of the case) reopened and denied the Veteran's claim for entitlement to service connection for a right foot disability on a de novo basis.  The Board observes, however, that service connection for a right foot disability was previously denied, including in a final March 1962 RO decision.  Therefore, the Board must address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for a right foot disability.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The present Board decision addresses the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right foot disability and the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right rib disability.  The issue of the merits of the claim for entitlement to service connection for a right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO denied service connection for a right foot disability in March 1962, and the Veteran did not appeal.  

2.  Evidence submitted since then includes some evidence which is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The RO denied service connection for a right rib disability in March 1962, and the Veteran did not appeal.  

4.  Evidence submitted since then is cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 1962 RO decision that denied entitlement to service connection for a right foot disability, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for a right foot disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The March 1962 RO decision that denied entitlement to service connection for a right rib disability, is final.  38 U.S.C.A. § 7105 (West 2009).  

4.  New and material evidence has not been received to reopen a claim for service connection for a right rib disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

In light of the favorable determination with respect to whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right foot disability, and the need to remand for additional information with regard to the merits of the issue, no further discussion of VCAA compliance is needed at this time as to that issue.  

As to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right rib disability, the RO sent correspondence in July 2008 and a rating decision in August 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board notes that the July 2008 correspondence (noted above) not only told the appellant what constitutes new and material evidence, but also advised him of the reasons for the previous denial of his claim for service connection and what evidence was needed in order to be considered new and material.  The appellant has been given ample time to respond to that notice and provide evidence that relates to the previously unestablished facts.  This correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore a remand for additional notification would serve no useful purpose.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant.  The case was last readjudicated in a July 2009 statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant evidence.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  

In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

I.  Right Foot Disability

The RO initially denied service connection for a right foot disability in April 1946.  A June 1947 RO decision denied service connection for a right foot disability on a de novo basis.  An April 1948 decision also denied service connection for a right foot disability on a de novo basis.  In March 1962, the RO again denied service connection for a right foot disability on a de novo basis.  Those decisions were not appealed and are considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the March 1962 RO decision included the Veteran's available service treatment records and his own statements.  The RO initially denied service connection for a right foot disability in April 1946 on the basis that such a disability was not found on the separation examination in the Veteran's service treatment records.  The RO noted that the decision was based on incomplete records.  In June 1947, the RO denied service connection for a right foot disability on essentially the same basis as pursuant to the April 1946 RO decision.  The RO indicated that additional service treatment records were obtained and that the previous April 1946 decision was continued.  In April 1948, the RO again denied service connection for a right foot disability on essentially the same basis.  The RO noted that additional service treatment records were obtained and that the previous April 1946 decision was continued.  

In March 1962, the RO denied service connection for a right foot disability on the basis that service connection for such disability had been found to have been properly disallowed.  The RO indicated that the Veteran was treated for a prominence of the bone of the 5th metacarpal of the right foot during service and that no defects were noted at discharge.  The RO reported that the evidence did not warrant a change in service-connected status.  

The Board observes that the April 1946 RO decision indicated that that a right foot disability was not found on the separation examination in the Veteran's service treatment records.  The subsequent June 1947, April 1948, and March 1962 RO decision all essentially denied service connection for a right foot disability on the same basis.  The Board notes, however, that the April 1946 separation examination report actually indicated, as to the Veteran's feet, that he had a special shoe issued, size D, right-bilateral.  It was also noted that there were no bilateral foot defects.  

The evidence received since the March 1962 RO decision includes post-service private and VA treatment records and statements from the Veteran.  

A March 2008 treatment entry from F. D. Chantiles, D.P.M., noted that the Veteran was seen for a right second toe, third toe, fourth toe, and fifth toe deformities, with pain and turning in of the toes.  Dr. Chantiles indicated that the associated signs and symptoms included pain and decreased physical activity.  Dr. Chantiles stated that the Veteran reported that trauma to the area occurred as a result of an injury he sustained during the war.  It was noted that the condition had existed for an extended duration.  The Veteran stated that shoes, ambulation, and friction all worsened his condition.  He reported that the severity of the condition was moderate and that it was worsening.  Dr. Chantiles indicated that the Veteran requested a letter to take to VA for proof of his (right) foot deformities sustained during the war.  The assessment was medial deviation of the second, third, fourth, and fifth digits of the right foot, with pain and deviation, due to trauma sustained during the war many years ago.  

A March 2008 statement from Dr. Chantiles indicated that the Veteran was initially seen in September 2006 with a chief complaint of pain in the sub second metatarsal, as well as pain involving the metacarpophalangeal joint.  Dr. Chantiles indicated that the Veteran had pain with walking and exercise and, at times, at rest.  It was noted that there was no history of trauma.  Dr. Chantiles stated that X-rays were taken, at that time, and they showed a metatarsus adductus as well as varus rotation of the digits.  Dr. Chantiles reported that the second metatarsal was apparently lying in a plantar flexed position and was also somewhat elongated in relationship to the third metatarsal.  Dr. Chantiles indicated that there was also a hallux rigidus of the first metacarpophalangeal joint which was usually due to previous trauma to the area and was most likely quite sometime in the past causing damage to the articular cartilage with excessive narrowing of the joint space of the first metacarpophalangeal joint of the right foot.  It was noted that there was also dorsal spurring noted to the first metatarsal head.  Dr. Chantiles remarked that the suggested procedures discussed were a shortening and elevation osteotomy of the second metatarsal and a chielectomy of the first metacarpophalangeal joint.  

Dr. Chantiles indicated that the Veteran underwent those surgeries in 2006 and that he had progressed as expected during the previous two years.  Dr. Chantiles reported that it was explained to the Veteran that while the chielectomy would hopefully increase dorsiflexion of the first metacarpophalangeal joint, the degenerative condition to the first metatarsal would continue.  Dr. Chantiles stated that the Veteran was presently experiencing progression of the pain and degeneration of the right first metatarsal joint.  Dr. Chantiles reported that the Veteran asked if those deformities could be due to his past Army service training.  Dr. Chantiles indicated that he explained to the Veteran that the degenerative first metacarpophalangeal joint could certainly be an extension of trauma to the first metacarpophalangeal joint due to parachute jumping or excessive running with the trauma to the first metatarsal head area and it's cartilage.  

A March 2008 radiological report from Dr. Chantiles noted that the Veteran was seen for right foot pain.  The Veteran complained of pain in the second, third, fourth, and fifth digits of the right foot, which he reported was initially caused by an injury sustained during the war.  It was noted that the Veteran's toes were drifting and overlying one another due to the injury.  The Veteran stated that he had pain on ambulation and with wearing shoe gear and that the pain was becoming progressively worse.  Dr. Chantiles indicated that an X-ray, as to the Veteran's right foot, showed evidence of a calcaneal heel spur on the posterior aspect of the right heel.  It was noted that there was also evidence of calcified arteries (arteriosclerosis obliterans) and excessive pronation.  Dr. Chantiles stated that the right fifth toe sulcus, the right fourth toe sulcus, and the right third to sulcus, all showed evidence of being subluxed and that those toes showed evidence of rotated varus.  D. Chantiles indicated that there was medial deviation of the third, fourth, and fifth digits of the right foot due to tightening of the medial capsules and metatarsus adductus, right.  It was noted that there was a dorsiflexed right second digit due to the third digit underlying the second digit.  

A November 2008 VA consultation report noted that the Veteran had a chronic history of right foot pain.  The Veteran reported that the right foot pain started secondary to an injury in 1946 during training in the military on an obstacle course.  He stated that he had been wearing a wider shoe to help relieve the right foot pain since he had been in the military.  It was noted that the Veteran eventually underwent surgery to the right foot in September 2006, to include a chielectomy of the right first metatarsophalangeal joint and right second metatarsal osteotomy, which was complicated by a postoperative wound infection which resolved with postoperative antibiotic therapy.  The assessment was hallux limitus, right first metatarsophalangeal joint; varus deformities of toes three, four, and five on the right foot; diffuse metatarsalgia of the right foot; Tailor's bunion of the right foot; and a dorsiflexed second toe at the metatarsophalangeal joint, which was laterally deviated.  

The Board observes that in the evidence available at the time of the March 1962 RO decision, there was no specific evidence indicating that the Veteran had a current right foot disability, as well as no evidence relating any current right foot disability to the Veteran's period of service.  In the evidence received since the March 1962 RO decision, there are clear diagnoses of a right foot disability.  The March 2008 treatment entry from Dr. Chantiles related an assessment of medial deviation of the second, third, fourth, and fifth digits of the right foot, with pain and deviation, due to trauma sustained during the war many years ago.  Additionally, the March 2008 statement from Dr. Chantiles indicated that he explained to the Veteran that the degenerative first metacarpophalangeal joint could certainly be an extension of the trauma to the first metacarpophalangeal joint due to parachute jumping or excessive running with trauma to the first metatarsal head area and it's cartilage.  

Additionally, the Board observes that the March 2008 radiological report from Dr. Chantiles noted that the Veteran complained of pain in the second, third, fourth, and fifth digits of the right foot, which he reported was initially caused by an injury sustained by the war.  Dr Chantiles indicated that an X-ray, as to the Veteran's right foot, showed symptomatology including a calcaneal heel spur on the posterior aspect of the right heel; calcified arteries (arteriosclerosis obliterans); subluxation of the sulcus of the right third, fourth and fifth toes; medial deviation of the third, fourth, and fifth digits of the right foot; and a dorsiflexed second digit due to the third digit underlying the second digit.  Further, a November 2008 VA consultation report noted that the Veteran reported that he had right foot pain secondary to an injury in 1946 during training in the military on an obstacle course.  The assessment was hallux limitus, right first metatarsophalangeal joint; varus deformities of toes three, four, and five on the right foot; diffuse metatarsalgia of the right foot; Tailor's bunion of the right foot; and a dorsiflexed second toe at the metatarsophalangeal joint, which was laterally deviated.  The evidence will be considered credible for the purposes of determining whether new and material evidence has been submitted.  

The Board finds that the March 2008 treatment entry from Dr. Chantiles, the March 2008 statement from Dr. Chantiles, the March 2008 radiological report from Dr. Chantiles, and the November 2008 VA consultation report, are evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show a current right foot disability, as well as a right foot disability stemming from the Veteran's period of service.  Therefore, the Board finds that such evidence is not cumulative or redundant, that such evidence relates to an unestablished fact necessary to substantiate his claim, and that such evidence raises a reasonable possibility of substantiating the claim.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the March 1962 RO decision is new and material, and thus the claim for service connection for a right foot disability is reopened.  This does not mean that service connection is granted.  Rather, additional development of evidence will be undertaken (see the below remand) before the issue of service connection for a right foot disability is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

II.  Right Rib Disability

The RO initially denied service connection for a right rib disability in April 1946.  A June 1947 RO decision denied service connection for a right rib disability on a de novo basis.  An April 1948 decision also denied service connection for a right rib disability on a de novo basis.  In March 1962, the RO again denied service connection for a right rib disability on a de novo basis.  Those decisions were not appealed and are considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the March 1962 RO decision included the Veteran's available service treatment records and his own statements.  The RO initially denied service connection for a right rib disability in April 1946 on the basis that such a disability was not found on the separation examination in the Veteran's service treatment records.  The RO noted that the decision was based on incomplete records.  In June 1947, the RO denied service connection for a right rib disability on essentially the same basis as pursuant to the April 1946 RO decision.  The RO indicated that additional service treatment records were obtained and that the previous April 1946 decision was continued.  In April 1948, the RO again denied service connection for a right rib disability on essentially the same basis.  The RO noted that additional service treatment records were obtained and that the previous April 1946 decision was continued.  

In March 1962, the RO denied service connection for a right rib disability on the basis that service connection for such disability had been found to have been properly disallowed.  The RO reported that the evidence did not warrant a change in service-connected status.  

The Board observes that the April 1946 RO decision indicated that that a right rib disability was not found on the separation examination in the Veteran's service treatment records.  The subsequent June 1947, April 1948, and March 1962 RO decision all essentially denied service connection for a right rib disability on the same basis.  The Board notes that the April 1946 separation examination report indicated that the Veteran had no musculoskeletal defects.  The Board observes, however, that there was also a notation that the Veteran's rib on the right side should be checked and that there had been no hospitalization.  

The Veteran's service treatment records do not specifically show treatment for a diagnosed right rib disability.  As noted above, the April 1946 separation examination report indicated that the Veteran had no musculoskeletal defects.  There was also a notation that the Veteran's rib on the right side should be checked and that there had been no hospitalization.  A right rib disability was not diagnosed at that time.  

The evidence received since the March 1962 RO decision includes post-service private and VA treatment records and statements from the Veteran.  

The post-service private and VA treatment records do not show treatment for a right rib disability.  

In an Application for Compensation and/or Pension received in June 2008, the Veteran reported that while going through exercises during service, he jumped over a very high training obstacle and when he hit the ground, his right foot gave out and he fell on his right side hurting his right rib and foot.  

In his October 2008 notice of disagreement, the Veteran stated that he had many problems over the years due to the injuries that happened to him in basic training.  The Veteran did not specifically refer to a right rib injury at that time.  

The Board notes that the additional private and VA treatment records, as well as the Veteran's additional statements, do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  Simply stated, there is no evidence of record that the Veteran actually has a current right rib disability, either today or in March 1962.  The Veteran's statements in this regard are also cumulative and redundant.  

As noted previously, RO initially denied service connection for a right rib disability in April 1946 on the basis that such a disability was not found on the separation examination in the Veteran's service treatment records.  The RO noted that the decision was based on incomplete records.  In June 1947, the RO denied service connection for a right rib disability on essentially the same basis as pursuant to the April 1946 RO decision.  The RO indicated that additional service treatment records were obtained and that the previous April 1946 decision was continued.  In April 1948, the RO again denied service connection for a right rib disability on essentially the same basis.  The RO noted that additional service treatment records were obtained and that the previous April 1946 decision was continued.  In March 1962, the RO denied service connection for a right rib disability on the basis that service connection for such disability had been found to have been properly disallowed.  The RO reported that the evidence did not warrant a change in service-connected status.  None of the recently submitted evidence links any current right rib disability to the Veteran's period of service.  

The Board observes that the Veteran has reported that he has a right rib disability that is due to his period of service.  The Board notes, however, without the appropriate medical training and expertise, the Veteran is not competent to offer a probative opinion on a medical matter, such as with respect to the etiology of a claimed disability.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  While the Veteran is competent to report that he had right rib problems during his period of service, or that he had right rib problems for many years, he is not competent to diagnose his claimed right rib disability as related to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  Similarly, the Veteran is not competent to provide either a diagnosis or the medical nexus, and there is no evidence of a current right rib disability that is related to his period of service.  Thus, the Veteran's lay assertions are not competent or sufficient.  Jandreau, supra.  

Thus, to the extent that any of the additional evidence is considered new, it is not material since it does not raise a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156.  

The Board concludes that new and material evidence has not been submitted since the March 1962 RO decision.  Thus the claim for service connection for a right rib disability may not be reopened, and the March 1962 RO decision remains final.  


ORDER

New and material evidence having been submitted, the claim for service connection for a right foot disability, is reopened, and to this extent only, the benefit sought on appeal is granted.  

The application to reopen the claim for service connection for a right rib disability is denied.  


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran contends that he has a right foot disability that is related to his period of service.  He specifically alleges that he sustained an injury to his right foot during service and that he has suffered from right foot problems since that time.  

The Board observes that the Veteran is competent to report a right foot injury during service, right foot symptoms in service, continuous right foot symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records indicate that he was seen in February 1945 for complaints of a sore bony prominence behind the head of the right fifth metatarsal bone.  He reported that the area was painful with pressure from his shoe.  The examiner indicated that there was a red spot on the right fifth metatarsal phalangeal articulation.  The examiner stated that the Veteran's shoes were not large enough.  It was noted that the Veteran was currently wearing a size 8 1/2 B and was given a slip to exchange for the shoes for a D with.  The examiner reported that the Veteran would soak his foot in hot water daily for a period of one week.  A subsequent March 1945 entry noted that the Veteran wanted a permanent excuse from marches and that his request was refused.  

An April 1945 entry noted that the Veteran had a bunionette and that he was given a pad and returned to duty.  An April 1946 separation examination report indicated, as to the Veteran's feet, that he had a special shoe issued, size D, right-bilateral.  It was also noted that there were no bilateral foot defects.  

Post-service private and VA treatment records show treatment for disorders, including right foot problems.  

For example, a September 2006 treatment report from F. D. Chantiles, D.P.M., noted that the Veteran was seen with sub metatarsal pain of the right foot without weight bearing and upon exercising and walking.  Dr. Chantiles indicated that the associated signs and symptoms included aching, burning, irritation, sharp shooting pain, tenderness in the right foot, as well as a physical activity decrease.  Dr Chantiles stated that the Veteran denied any previous history, related trauma, or previous treatment for the condition.  The Veteran reported that the condition had existed for approximately two years.  The impression was plantar flexed met/metatarsal, right; exostosis of the right metacarpophalangeal joint; right foot pain; degenerative joint disease of the right, first metacarpophalangeal joint; onychomycosis times ten; and tinea pedis, right.  

A March 2008 treatment entry from F. D. Chantiles, D.P.M., noted that the Veteran was seen for a right second toe, third toe, fourth toe, and fifth toe deformities, with pain and turning in of the toes.  Dr. Chantiles indicated that the associated signs and symptoms included pain and decreased physical activity.  Dr. Chantiles stated that the Veteran reported that trauma to the area occurred as a result of an injury he sustained during the war.  It was noted that the condition had existed for an extended duration.  The Veteran stated that shoes, ambulation, and friction all worsened his condition.  He reported that the severity of the condition was moderate and that it was worsening.  Dr. Chantiles indicated that the Veteran requested a letter to take to VA for proof of his (right) foot deformities sustained during the war.  The assessment was medial deviation of the second, third, fourth, and fifth digits of the right foot, with pain and deviation, due to trauma sustained during the war many years ago.  

The Board observes that there is no indication that Dr. Chantiles reviewed the Veteran's claims file in providing the assessment above.  

A March 2008 statement from Dr. Chantiles indicated that the Veteran was initially seen in September 2006 with a chief complaint of pain in the sub second metatarsal, as well as pain involving the metacarpophalangeal joint.  Dr. Chantiles indicated that the Veteran had pain with walking and exercise and, at times, at rest.  It was noted that there was no history of trauma.  Dr. Chantiles stated that X-rays were taken, at that time, and they showed a metatarsus adductus as well as varus rotation of the digits.  Dr. Chantiles reported that the second metatarsal was apparently lying in a plantar flexed position and was also somewhat elongated in relationship to the third metatarsal.  Dr. Chantiles indicated that there was also a hallux rigidus of the first metacarpophalangeal joint which was usually due to previous trauma to the area and was most likely quite sometime in the past causing damage to the articular cartilage with excessive narrowing of the joint space of the first metacarpophalangeal joint of the right foot.  It was noted that there was also dorsal spurring noted to the first metatarsal head.  Dr. Chantiles remarked that the suggested procedures discussed were a shortening and elevation osteotomy of the second metatarsal and a chielectomy of the first metacarpophalangeal joint.  

Dr. Chantiles indicated that the Veteran underwent those surgeries in 2006 and that he had progressed as expected during the previous two years.  Dr. Chantiles reported that it was explained to the Veteran that while the chielectomy would hopefully increase dorsiflexion of the first metacarpophalangeal joint, the degenerative condition to the first metatarsal would continue.  Dr. Chantiles stated that the Veteran was presently experiencing progression of the pain and degeneration of the right first metatarsal joint.  Dr. Chantiles reported that the Veteran asked if those deformities could be due to his past Army service training.  Dr. Chantiles indicated that he explained to the Veteran that the degenerative first metacarpophalangeal joint could certainly be an extension of trauma to the first metacarpophalangeal joint due to parachute jumping or excessive running with the trauma to the first metatarsal head area and it's cartilage.  

The Board observes that there is no indication that Dr. Chantiles reviewed the Veteran's claims file in providing his opinion.  Additionally, the Board notes that Dr. Chantiles' opinion is speculative.  

A March 2008 radiological report from Dr. Chantiles, noted that the Veteran was seen for right foot pain.  The Veteran complained of pain in the second, third, fourth, and fifth digits of the right foot, which he reported was initially caused by an injury sustained during the war.  Dr. Chantiles indicated that an X-ray, as to the Veteran's right foot, showed evidence of a calcaneal heel spur on the posterior aspect of the right heel.  It was noted that there was also evidence of calcified arteries (arteriosclerosis obliterans) and excessive pronation.  Dr. Chantiles stated that the right fifth toe sulcus, the right fourth toe sulcus, and the right third to sulcus, all showed evidence of being subluxed and that those toes showed evidence of rotated varus.  D. Chantiles indicated that there was medial deviation of the third, fourth, and fifth digits of the right foot due to tightening of the medial capsules and metatarsus adductus, right.  It was noted that there was s dorsiflexed right second digit due to the third digit underlying the second digit.  

A November 2008 VA consultation report noted that the Veteran had a chronic history of right foot pain.  The Veteran reported that the right foot pain started secondary to an injury in 1946 during training in the military on an obstacle course.  He stated that he had been wearing a wider shoe to help relieve the right foot pain since he had been in the military.  The assessment was hallux limitus, right first metatarsophalangeal joint; varus deformities of toes three, four, and five on the right foot; diffuse metatarsalgia of the right foot; Tailor's bunion of the right foot; and a dorsiflexed second toe at the metatarsophalangeal joint, which was laterally deviated.  

The Board notes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for service connection for a right foot disability.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for right foot problems since November 2008.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since November 2008 should be obtained.  

2.  Schedule the Veteran for a VA examination by a physician to determine the nature and likely etiology of his claimed right foot disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current right foot disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as likely as not (50 percent or greater probability) that any diagnosed right foot disabilities are etiologically related to the Veteran's period of service.  The examiner must specifically acknowledge and discuss the Veteran's report that his right foot disability first manifested during his period of service, to include a reported right foot injury during basic training.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).

3.  Thereafter, readjudicate the Veteran's claim for entitlement to service connection for a right foot disability.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


